Exhibit 10.1

 

World Poker Tour Series

Season VII

Sponsored Episodes Agreement

 

Date:  As of September 15, 2008 (“Effective Date”)

 

WPTE Sponsorship Partner Name and Address:

 

 

 

Pocket Kings (“Sponsorship Partner”)

WPT Enterprises, Inc. (“WPTE”)

 

 

3rd Floor, Block AD

5700 Wilshire Blvd., Suite 350

 

 

Cherrywood Business Park

Los Angeles, CA 90036

 

 

Loughlinstown, Dublin, Ireland 18

Telephone: 323-330-9900

 

 

 

Facsimile:    323-330-9902

 

This Television Sponsorship Agreement, which along with the “General Terms and
Conditions” attached hereto shall be referred to hereinafter as the
“Agreement”.  The Parties Agree to the following:

 

I.                                       Type/Category: Television Sponsorship
Agreement.

 

II.                                   Name of Sponsored Episode:  Certain World
Poker Tour Season VII “Full Tilt” branded episodes of the Season VII series as
set forth in Attachment B (each branded episode a “Episode” or “Sponsored
Episode”, collectively, the “Episodes” or “Sponsored Episodes”).

 

III.                               Exclusivity: Sponsorship Partner will be the
only “.net” educational poker sponsor entitled to in-show sponsorship within the
Sponsored Episodes during the Term in the Territory.

 

IV.                              Term/Promotional Period:  The term of this
Agreement shall commence as of the Effective Date and continue until the longer
of (a) One (1) year from the Effective Date or; (b) until the Minimum Runs have
been met but in no event longer than  Two (2) years after the Effective
Date(i.e., four airings) (“Term”).

 

V.                                  Territory:  United States (the “Primary
Territory”) and Mexico (the “Bonus Territory”) (collectively, “Territory”).

 

VI.                              WPTE Obligations in Regard to Episode
Branding:  Provided that the Sponsorship Fee is paid, WPTE shall:

 

a.               Provide branded sponsorship integrations as set forth in more
detail on Attachment A (the “Branded Integrations”) for Sponsored Episodes
Broadcast during the Term in the Territory.

 

b.               Cause the Sponsored Episodes containing the Branded
Integrations to be broadcast on Fox Sports Network a minimum of Four Times (the
“Minimum Runs”) during the Term in the Primary Territory.

 

c.               Cause the Sponsored Episodes containing the Branded
Integrations to be broadcast on “Mexico” Network a minimum of Four Times (the
“Minimum Runs”) during the Term in the Bonus Territory, provided if, subject to
the making of reasonable efforts, such broadcast or only partial broadcast is
not secured, nothing shall reduce the Sponsorship Fee nor shall the same
constitute a breach hereof.

 

d.               Provide Four (4) commercial spots per Episode in at least Two
(2) airings of the Episode during the Term and in the Primary Territory.  WPTE
will use best efforts to insure that one commercial spot will run in each
quarter hour and that no FTP ad will run after show content is over in the last
commercial pod.  WPTE represents that the Episodes are scheduled to air in prime
time at 8 p.m. Sunday with a repeat later in the week.

 

1

--------------------------------------------------------------------------------


 

VII.                          Sponsorship Partner shall be responsible to WPTE
for the following: Sponsorship Partner shall Pay WPTE a fee of: Three Million,
Two Hundred and Fifty Thousand U.S. Dollars ($3,250,000 USD).  Payments shall be
made in Four Equal installments as follows:   Eight Hundred Twelve Thousand Five
Hundred U.S. Dollars ($812,500 USD) upon Execution of this Agreement; Eight
Hundred Twelve Thousand Five Hundred U.S. Dollars ($812,500 USD) on or before
first broadcast airing of episode No. 8 ; Eight Hundred Twelve Thousand Five
Hundred Dollars  ($812,500 USD) on or before first broadcast airing of episode
No. 16; and Eight Hundred Twelve Thousand Five Hundred Dollars  ($812,500 USD)
on or before first broadcast airing of episode No. 24  (the “Sponsorship Fee”). 
The payment schedule assumes that episodes begin broadcasting in December of
2008.  If broadcast is delayed, Payments 2, 3 and 4 will be shifted an amount of
time equal to that delay.

 

ADDITIONAL TERMS AND CONDITIONS TO THIS SPONSORSHIP AGREEMENT ARE SET FORTH ON
THE NEXT PAGE(S) UNDER THE HEADING “GENERAL TERMS AND CONDITIONS.”

 

In Witness Whereof, the parties have executed this Agreement as of the date
first set forth above.

 


WPT ENTERPRISES, INC. (“WPTE”)


 


POCKET KINGS (“SPONSORSHIP PARTNER”)


 


 


 


 


 


 


 


 


 


 

By:

/s/ Adam J. Pliska

 

 

By:

/s/ Ian J. Imrich

 

 

 

 

 

Name:

Adam J. Pliska

 

Name:

Ian J. Imrich

 

 

 

 

 

 

 

 

 

 

Title:

General Counsel

 

Title:

General Counsel

 

2

--------------------------------------------------------------------------------


 

GENERAL TERMS AND CONDITIONS

 

1.             Approvals and Controls.  Sponsorship Partner shall submit
Sponsorship Partner Trademarks to WPTE for inclusion in the Sponsored Episodes. 
WPTE shall endeavor to use the marks as provided by Sponsorship Partner,
provided however, WPTE and the broadcast network shall have final approval and
control in all matters including over Sponsorship Partner’s Trademark inclusion 
(“Approval(s)” or “Approved”).

 

2.             Trademark and Other Intellectual Property Rights.  Sponsorship
Partner’s brand(s) and all related logos, taglines, labels and other designs and
product identification (collectively “Sponsorship Partner’s Trademarks”) are
Sponsorship Partner’s property, and WPTE’s brand(s) and all related logos,
taglines, labels and other design and product identification (collectively,
“WPTE’s Trademarks) are WPTE’s property.  The use of a party’s Trademarks inure
to the benefit of the party that holds the Trademark, and all rights in a
party’s Trademark under trademark or copyright law or any other basis shall be
the exclusive property of the party that holds the Trademark.  Sponsorship
Partner grants to WPTE, subject to the terms and conditions of this Agreement,
the non-exclusive, non-assignable and non-transferable right to use the
Sponsorship Partner’s Trademarks in connection with the obligations of this
Agreement.

 

3.             Website Compliance.  Sponsorship Partner agrees to execute the
website compliance affidavit, attached as Attachment C and incorporated by
reference herein.

 

4.             Insurace.  Each party will maintain commercially reasonable and
adequate insurance coverage to cover the risks associated with their activities
and obligations in connection with this Agreement.  Sponsorship Partner agrees
to add WPTE as an “additional insured” on Sponsorship Partner’s general
liability insurance.  A certificate of insurance showing coverage and the
additional insured shall be furnished to WPTE upon execution hereof.

 

5.             Indemnity.

 

a.  Sponsorship Partner will indemnify, protect, defend and hold harmless WPTE,
its parent, subsidiary and affiliated corporations, and its and their respective
directors, officers, employees and agents, from and against any and all claims,
liabilities, losses, damages, injuries, demands, actions, causes of action,
suits, proceedings, judgments and expenses, including reasonable attorneys’
fees, court costs and other legal expenses including, without limitation, those
costs incurred at the trial and appellate levels and in any bankruptcy,
reorganization, insolvency or other similar proceedings, and any other legal
expenses (collectively, “Claims”) arising from or connected with (i) any breach
by Sponsorship Partner of any provision hereof or the inaccuracy or breach of
any warranty or representation made by Sponsorship Partner herein or
(ii) infringement of copyright or trademark, resulting from the use and/or
display of Sponsorship Partner’s Trademarks as contemplated hereby.

 

b.  WPTE will indemnify, protect, defend and hold harmless Sponsorship Partner,
its parent, subsidiary and affiliated corporations, and its and their respective
directors, officers, employees and agents, from and against any and all Claims
arising from or connected with (i) any breach by WPTE of any provision hereof or
the inaccuracy of any warranty or representation made by WPTE herein,
(ii) infringement of copyright or trademark, resulting from the use and/or
display of WPTE’s Trademarks as contemplated hereby; and/or  (iii) WPTE’s  use
of Sponsorship Partner’s Trademarks in a manner that has not consistent with the
obligations of this Agreement.

 

c.  Each party shall give the other party prompt notice of any Claim brought
against it coming within the purview of these indemnities.  Within five
(5) business days after receipt of such notice, the indemnitor shall undertake
the defense of each such Claim with counsel satisfactory to and approved by the
indemnitee.  If the indemnitor fails to undertake and sustain the defense of any
Claim in the manner required by this Section 5(c), the indemnitee may engage
separate counsel, pay, settle or otherwise finally resolve such Claim for the
account and at the risk and expense of the indemnitor.  Any payment, settlement
or final resolution otherwise by the indemnitee shall release the indemnitor
from liability for such Claim.  If the indemnitor undertakes the defense of a
Claim in the manner required by this Section 5(c), the indemnitee may, at its
own expense, engage separate counsel and participate in the defense of any Claim
brought against it.

 

d.  The foregoing indemnification provisions shall survive the expiration or
termination of this Agreement.

 

6.             Limitation of Liability.  Neither Party will be liable to the
other under or in connection with this Agreement, whether in contract, tort
(including negligence), misrepresentation (other than where made fraudulently),
breach of statutory duty, or otherwise for: any loss of business, contracts,
profits, anticipated savings, goodwill, or revenue; or for any indirect or
consequential loss whatsoever incurred by a Party whether or not the party
relying on this provision was advised in advance of the possibility of any such
loss. Nothing in this Agreement shall exclude or restrict either Party’s
liability for fraud, death or personal injury resulting from that Party’s
negligence.  The total aggregate liability for WPTE under this Agreement shall
be limited to the actual moneys it received under this Agreement for the
applicable Tour only.

 

7.             Warranty.  Sponsorship Partner represents and warrants that:
(a) Sponsorship Partner’s purchase of rights under this Agreement is not
conditioned on any agreement or understanding that either WPTE or any person,
firm or company affiliated with or otherwise related to WPTE will require any
retail licensee to purchase any goods licensed by, produced, sold or offered for
sale by Sponsorship Partner;  (b) it has the power and authority to enter into,
execute, deliver and fully perform its obligations under this Agreement, and
such execution and delivery and the performance by Sponsorship Partner of its
obligations hereunder do not and will not violate or cause a breach of any other
agreements or obligations to which it is a party or by which it is bound;
(c) this Agreement, when executed and delivered by Sponsorship Partner, will be
its legal, valid and binding obligation enforceable against Sponsorship Partner
in accordance with its terms, except to the extent that enforcement thereof may
be limited by bankruptcy, insolvency or other similar laws affecting creditors’
rights generally;  (f) Sponsorship Partner’s Trademarks shall not violate or
infringe upon the rights (including, without limitation, any copyright,
trademark, service mark, literary, right of privacy or publicity, or tort or
contract right) of any third party; (g) Sponsorship Partner’s website shall at
all times, comply with the Website Affidavit set out in Attachment C and this
warranty shall survive any termination or expiration of this Agreement; and
(h) Sponsorship Partner shall pay the Sponsorship Fee and the dates indicated as
set forth in this Agreement.

 

WPTE represents and warrants that: (a) it has the power and authority to enter
into, execute, deliver and fully perform its obligations under this Agreement,
and such execution and delivery and the performance by WPTE of its obligations
hereunder do not and will not violate or cause a breach of any other agreements
or obligations to which it is a party or by which it is bound; and (b) this
Agreement, when executed and delivered by WPTE, will be its legal, valid and
binding obligation enforceable against WPTE in accordance with its terms, except
to the extent that enforcement thereof may be limited by bankruptcy, insolvency
or other similar laws affecting creditors’ rights generally.

 

--------------------------------------------------------------------------------


 

In addition to being true as of the date first written above, each of the
foregoing representations, warranties and covenants shall be true at all times
during the Term hereof and, except as provided for above, during all times
thereafter.  Each party acknowledges that each of such representations,
warranties and covenants are deemed to be material and have been relied upon by
the other party notwithstanding any investigation by the other party.

 

8.             Termination.  In addition to the rights of the Parties set forth
herein, and without prejudice to any other rights and remedies, either Party may
terminate this Agreement, by written notice to the other Party, upon the
occurrence of any of the following:  (a) the admission by the other Party of its
inability to pay its debts as they fall due; (b) the filing of a voluntary
petition in bankruptcy by the other Party; (c) the filing of an involuntary
petition to have the other Party declared bankrupt, provided such petition shall
not have been dismissed, stayed or vacated within sixty (60) days thereafter;
(d) the appointment of a receiver or trustee for the other Party or for any
substantial portion of its assets; (e) the making by the other Party of an
assignment for the benefit of creditors or the settlement or compounding by the
other Party of claims with its creditors; (f) the discontinuance of business by
the other Party; (g) the breach or default of an obligation, which default is
not cured within ten (10) days following written notice of such default to the
defaulting party; or (h) if any of the representations and/or warranties
hereunder by the other Party shall prove to be untrue, inaccurate or breached in
any material respect.

 

WPTE may terminate this Agreement if WPTE’s Board of Directors reasonably
determines that one or more provisions of this Agreement, an affiliation with
Sponsorship Partner, or individuals employed by Sponsorship Partner (a “Defect”)
could jeopardize any gaming regulatory license or permit held or applied for by
WPTE or Lakes Entertainment, Inc., wherein such Defect remains uncured for
thirty (30) days after notification by WPTE to Sponsorship Partner in writing.

 

Notwithstanding anything to the contrary contained in the foregoing, in no event
shall the termination or expiration of this Agreement, for cause of otherwise,
terminate the license from Sponsorship Partner to WPTE respecting Sponsorship
Partner’s Trademarks to continue to distribute, exhibit and exploit the
television series and/or Sponsored Episodes produced in connection with this
Agreement or any parts or elements thereof occurring prior to such termination
or expiration, or the use, publication or dissemination of any advertising in
connection therewith, in any and all media now known or hereafter derived in
perpetuity throughout the universe

 

As used herein, a “Force Majeure” event shall mean the interruption of or
material interference with either party’s business or activities by any cause or
occurrence not within such party’s control, including, but not limited to, fire,
flood, epidemic, earthquake, explosion, terrorist threat or activity, public
health emergency (e.g., SARS), act of God or public enemy, satellite or
equipment failure, riot or civil disturbance, war (declared or undeclared), or
any federal, state or local government law, order or regulation, or order of any
court.  Delay or non-performance of the parties’ respective obligations
hereunder due to a Force Majeure event shall not be deemed a breach of the
Agreement.

 

9.             Compliance With the Law.  If a reasonable basis exists for
believing that any provision of this Agreement violates any (i) federal, state
or local law or regulation, or (ii) code, rule, regulation or directive adopted
by an industry trade association affecting either party’s performance of the
Agreement (collectively, “Law”), then the parties shall promptly modify this
Agreement to the extent necessary to bring about compliance with such Law;
provided, however, that if such modification would cause this Agreement to fail
in its essential purpose or purposes, it shall be deemed terminated by mutual
agreement of the parties.

 

10.           Waiver of Injunctive Relief.    In the event of any breach by WPTE
of this Agreement or any of WPTE’s obligations hereunder, the rights and
remedies of Sponsorship Partner shall be limited to the right to recover
damages, if any, in an action at law, and Sponsorship Party hereby waives any
right or remedy in equity, including without limitation any right to terminate
the exhibition of the Episode or any other right granted to WPTE hereunder
and/or to seek injunctive or other equitable relief to enjoin, restrain or
otherwise impair in any manner the production, distribution, exhibition,
promotion or other exploitation of the television series and/or Sponsored
Episodes produced or any parts or elements thereof.

 

11.           Miscellaneous.

 

a.  This Agreement constitutes the entire understanding between the parties with
respect to the subject matter hereof and supersedes all prior or contemporaneous
agreements, promises, understandings or representations, written or oral, in
regard thereto.  This Agreement cannot be modified except by an agreement in
writing signed by authorized representatives of both parties and specifically
referring to this Agreement.  The paragraph headings set forth herein are for
convenience only and do not constitute a substantive part of the Agreement. 
This Agreement may be executed in two or more counterparts, each of which shall
be an original, but all of which shall constitute the same instrument.  The
execution of this Agreement by facsimile shall be deemed to be an original
execution of this Agreement.

 

b.  The failure of either party to object to or to take affirmative action with
respect to any conduct of the other party which is in violation of the terms
hereof shall not be construed as a waiver thereof, nor of any future breach or
subsequent wrongful conduct.  The rights and remedies set forth herein are
intended to be cumulative, and the exercise of any one right or remedy by either
party shall not preclude or waive its exercise of any other rights or remedies
hereunder or pursuant to law or equity.

 

c.  The parties shall be and act as independent contractors, and under no
circumstances shall this Agreement be construed as one of agency, partnership,
joint venture or employment between the parties.  Each party acknowledges and
agrees that it neither has nor will give the appearance or impression of having
any legal authority to bind or commit the other party in any way.

 


D.  NEITHER PARTY SHALL ASSIGN, TRANSFER OR PLEDGE THIS AGREEMENT, OR ANY
INTEREST OR RIGHTS OF ANY KIND HEREIN, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
OTHER PARTY, EXCEPT WPTE MAY ASSIGN THIS AGREEMENT IN CONNECTION WITH A MERGER,
REORGANIZATION OR SALE OF ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR EQUITY
INTERESTS.  SUBJECT TO THE FOREGOING, THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND ASSIGNS.


 

        e.  The parties acknowledge that the terms and conditions of this
Agreement are confidential, and that, unless compelled by law (and then only to
the minimum extent necessary), no party shall publicly disclose any of the terms
and conditions of this Agreement to any third party; provided, however, that
WPTE may disclose the terms of this Agreement in its normal course of business. 
In addition, neither party shall disclose to any third party, without the prior
written consent of the other party, any confidential information or trade secret
of the other party learned during the performance of this Agreement, and any
such confidential information or trade secret shall be used only for the purpose
of performing the obligations hereunder.  The foregoing shall not be deemed to
prohibit any disclosures made for the parties’ internal purposes, to its direct
and indirect parents, subsidiaries and affiliates and its and their respective
directors, officers, and employees and their outside attorneys, auditors,
consultants or accountants on a confidential, investors or representatives of
investors, on a need-to-know basis, and/or to any disclosures which may be
required by any applicable law, rule or regulation, filing requirement or by
order or decree by any court of competent jurisdiction.  This Paragraph shall
survive the expiration or earlier termination of this Agreement.

 

--------------------------------------------------------------------------------


 

f.  Should any party commence legal action to interpret or enforce the terms of
this Agreement, the prevailing party in such action shall be entitled to recover
reasonable attorneys’ fees and costs, including those incurred at the trial and
appellate levels and in any bankruptcy, reorganization, insolvency or other
similar proceedings.

 

g.  Failure to enforce compliance with any term or condition of this Agreement
will not constitute a waiver of such term or condition, nor shall it restrict
the right to subsequently enforce such term or condition in the future.

 

h.              This Agreement shall be deemed to have been made and entered
into in the Republic of Ireland without regard to its principles of conflicts of
laws, and shall be governed by the laws of Ireland. The parties agree that any
dispute related to this Agreement must be venued in any court of competent
jurisdiction in Ireland and the Parties submit to the exclusive jurisdiction
thereof.

 

i.                 The following provisions shall survive any termination or
expiration of this Agreement: Sections 2, 5, 6, 7, 8, 9, 10, and 11.

 

--------------------------------------------------------------------------------